Ames, J.
It was correctly ruled at the trial that there was no evidence that Huse was acting as agent for the plaintiff. He had applied to the plaintiff to lend the sum of $400 on Pike’s note with the defendant’s indorsement, with the further security of a mortgage of certain machinery belonging to Pike; and to this application the plaintiff had replied that he would lend the money, provided the security was “ all right.” Upon receiving this answer, Huse made inquiry as to the sufficiency of the proposed security, and reported to the plaintiff that all was right. The application to the plaintiff was made by Huse on behalf of Pike, and the securities agreed upon were furnished by Pike, and placed by the broker Huse in the plaintiff’s hands. We find nothing in the evidence reported that has any tendency to show that Huse was acting as agent for any person except the borrower. If the plaintiff requested Huse to make inquiries and to report particulars as to the sufficiency of the proposed securities, it would not alter the true character of the transaction. We see *129no ground therefore for the admission of extrinsic evidence by which the defendant could control the effect of her written contract. Prescott Bank v. Caverly, 7 Gray, 217. Tower v. Richardson, 6 Allen, 351.
The ruling of the presiding judge, as to the duty of the notary and the plaintiff in regard to forwarding notice to the defendant by mail, was in accordance with the rule laid down in Morton v. Westcott, 8 Cush. 425, and Cabot Bank v. Russell, 4 Gray, 167, and was all that the defendant was entitled to.

(Exceptions overruled